Citation Nr: 1045501	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for a left knee disability.  In various lay statements made 
during the current appeal, as well as during the September 2010 
hearing before the Board, the Veteran reported that he injured 
his left knee during service when he slid all the way down a 40-
foot pole during training.  He noted that he was taken by 
ambulance to the company dispensary and that he was required to 
use crutches for two to three weeks thereafter.  The Veteran 
further contends that he sought treatment for his left knee 
disorder shortly after service discharge, but that those records 
are unavailable as the physician who treated him is now deceased.  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  In particular, service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 
(1999).

In support of his claim, the Veteran submitted a lay statement 
from G.W. who trained with him during active duty service.  G.W. 
reported that he observed the Veteran slide down a wooden pole to 
the ground, and that he was taken to first aid by ambulance.  The 
Veteran's mother also submitted a lay statement, in which she 
noted that the Veteran called and told her that he had injured 
his left knee during training at the end of April 1968, and that 
he was using crutches.  She also stated that the Veteran had 
sought private medical treatment for the knee injury after 
discharge and that she had observed a large sliver come out of 
his knee when he returned home from service.  In addition, the 
Veteran's wife submitted a statement in which she reported that, 
after he completed basic training, the Veteran told her about a 
fall down a large pole.  She recalled that the Veteran saw a 
doctor and that she had observed an area on his leg which was 
very red and swollen.  She also noted that the Veteran's leg has 
given him pain throughout their 40 years of marriage.

In addition, the Veteran submitted an August 2010 medical opinion 
from S.F.O., M.D. who noted that an x-ray of the left knee showed 
a bipartite patella, small joint effusion, and mild degenerative 
narrowing of the medial compartment of the knee joint.  Dr. 
S.F.O. also noted that the "medical records of his [m]ilitary 
[s]ervice have not been found" and that his private physician's 
records have not been found.  Dr. S.F.O. concluded that "[t]he 
findings on examination and on x-ray are compatible with his 
[m]ilitary [s]ervice injury" and that the Veteran's "findings 
are most likely related to [m]ilitary [s]ervice injury."  

However, Dr. S.F.O.'s August 2010 opinion linking the Veteran's 
left knee disorder to his active duty service did not provide any 
rationale for his opinion that the Veteran's left knee disorder 
is "most likely related to [m]ilitary [s]ervice injury."  A 
medical opinion that is unsupported and unexplained is purely 
speculative and does not provide the degree of certainty required 
for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Service connection cannot be granted based on 
speculation.  Moreover, the opinion appears to be based on 
inaccurate factual information, as the opinion notes that the 
"medical records of his [m]ilitary [s]ervice have not been 
found."  However, review of the claims file reflects that the 
Veteran's service treatment records do indeed exist and have been 
associated with the claims file.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993) (in which the United States Court of Appeals for 
Veterans Claims (Court) stipulated that a medical opinion based 
on an inaccurate factual premise is not probative).

The evidence submitted by the Veteran, while not sufficient to 
grant service connection however, does trigger VA's duty to 
assist him in obtaining a VA medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (holding that the Secretary 
must provide a VA medical examination or obtain a medical opinion 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim); see also 38 
U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) 
(2010).  Accordingly, the Board concludes that, on remand, the 
Veteran should be afforded a VA examination by an appropriate VA 
physician to determine the etiology of his left knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate 
VA examination to determine the etiology of 
any current left knee disorder found.  The 
claims file and a copy of this remand must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  

Following a review of the service and post-
service medical evidence-including the lay 
statements and testimony of record which 
reflect that the Veteran injured his left 
knee disorder during service and has had left 
knee symptoms since that time, the medical 
evidence linking the Veteran's current left 
knee disorder to his active duty service (to 
include S.F.O., M.D.'s August 2010 opinion), 
as well as the service, and post-service, 
medical records, the examiner must provide an 
opinion as to whether the Veteran's current 
left knee disorder is related to his active 
military service.  

A complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination and to cooperate in 
the development of his claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to his last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in his claims 
file.

3.  The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim for service connection for a left knee 
disorder must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


